EXHIBIT 10.63
FOURTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT
THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of October 15, 2008, between 180 N. LASALLE II, L.L.C., a Delaware limited
liability company (“Seller”), and YPI 180 N. LASALLE OWNER, LLC, a Delaware
limited liability company (“Buyer”).
WITNESSETH:
WHEREAS, Seller and Younan Properties, Inc. (“Original Buyer”) entered into that
certain Purchase and Sale Agreement dated as of August 12, 2008 (the “Original
Agreement”), as amended by that certain First Amendment to Purchase and Sale
Agreement dated as of August 29, 2008 (the “First Amendment”), that certain
Second Amendment to Purchase and Sale Agreement dated as of September 3, 2008
(the “Second Amendment”), and that certain Third Amendment to Purchase and Sale
Agreement dated as of September 30, 2008 (the “Third Amendment”; the Original
Agreement, as amended by the First Amendment, the Second Amendment and the Third
Amendment, is hereinafter referred to as the “Agreement”), relating to the
purchase and sale of certain property commonly known as 180 North LaSalle
Street, Chicago, Illinois, and more particularly described in the Agreement (the
“Property”); and
WHEREAS, pursuant to that Assignment and Assumption of Purchase and Sale
Agreement between Original Buyer and Buyer dated as of October 9, 2008, Original
Buyer assigned the Agreement to Buyer; and
WHEREAS, Seller and Buyer desire to further amend certain terms and conditions
of the Agreement as set forth herein;
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing recitals, the agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Seller and Buyer hereby agree to
amend and modify the Agreement as follows:
1. Capitalized Terms. All capitalized terms not separately defined in this
Amendment bear the respective meanings given to such terms in the Agreement.
2. Earnest Money. Contemporaneously with the execution of this Amendment, Seller
and Buyer shall jointly direct the Escrow Agent to release all of the Earnest
Money that is currently held in the joint order escrow account (collectively,
the “Second Released Amount”), directly to Seller, to such account as Seller may
direct. The Second Released Amount shall be credited against the Purchase Price
at Closing but is hereby deemed earned by Seller and shall be non-refundable to
Buyer for any reason whatsoever except in the event of a default by Seller of
Seller’s obligations to close the sale or a failure of a condition to Buyer’s
obligation to close the sale.

 

 



--------------------------------------------------------------------------------



 



3. Extension of Scheduled Closing Date. The Scheduled Closing Date, as set forth
in Section 1.1 of the Agreement, is hereby extended to December 17, 2008. Unless
expressly stated to the contrary, all references in the Agreement to the
Scheduled Closing Date shall be deemed to refer to December 17, 2008.
4. Option to Extend Scheduled Closing Date. Notwithstanding anything to the
contrary set forth herein or in the Agreement, Buyer shall have the right to
further extend the Scheduled Closing Date to January 16, 2009 (the “Extended
Scheduled Closing Date”). Buyer may exercise this extension right, by, not less
than five (5) business days prior to the Scheduled Closing Date, (a) providing
written notice to Seller of Buyer’s election to so extend the Scheduled Closing
Date (the “Extension Notice”), and (b) paying directly to Seller, to such
account as Seller may direct, the sum of Two Million Dollars ($2,000,000.00) in
good funds, by federal wire transfer (the “Third Released Amount”). If Buyer
shall fail to timely deliver the Extension Notice or timely pay the Third
Released Amount to Seller, Buyer shall be deemed to have waived its right to
extend the Scheduled Closing Date. If paid, the Third Released Amount shall be
credited against the Purchase Price at Closing but shall be deemed earned by
Seller as of the date received and shall be non-refundable to Buyer for any
reason whatsoever except in the event of a default by Seller of Seller’s
obligations to close the sale or a failure of a condition to Buyer’s obligation
to close the sale. If Buyer timely delivers the Extension Notice and timely pays
the Third Released Amount, then all references in this Agreement to the
Scheduled Closing Date shall be deemed to refer to the Extended Scheduled
Closing Date.
5. Accelerated Closing. Notwithstanding anything to the contrary set forth
herein, Buyer shall have the right to accelerate the Scheduled Closing Date to
such earlier date as Buyer may select by providing Seller with written notice
specifying the date on which Buyer seeks to close, provided that (i) such date
shall be not less than ten (10) business days after the date of such notice,
(ii) the two (2) calendar days immediately preceding such date shall be Business
Days, and (iii) such date shall be reasonably acceptable to Seller.
6. Estoppels and Matters Arising After October 15, 2008. Buyer acknowledges and
agrees that there shall be no reduction of or credits against the Purchase Price
as a result of any matters disclosed in the estoppel certificates delivered to
Buyer through to the date hereof, all of which estoppel certificates are herby
deemed to be Acceptable Estoppels, and all of which matters contained in such
estoppel certificates are hereby accepted by Buyer. Seller agrees to forward to
such Tenants as Buyer may designate, at no cost to Seller and solely as an
accommodation to Buyer, updated estoppel certificates prepared by Buyer and
reflecting accurate information (the “Updated Estoppels”). However, it is
expressly understood and agreed that (i) the receipt of any or all of the
Updated Estoppels in any form executed by the Tenants shall not be a condition
to Buyer’s obligation to proceed with the Closing under this Agreement;
(ii) Seller shall not be in default under the Agreement for failing to obtain
any or all of

 

2



--------------------------------------------------------------------------------



 



such Updated Estoppels; and (iii) there shall be no reduction of or credits
against the Purchase Price, and it shall not be a default on the part of Seller
under the Agreement, as a result of any matters disclosed in the Updated
Estoppels. Seller and Buyer agree that notwithstanding Sections 8.2 and 9.1(b)
and anything else in the Agreement to the contrary, Buyer will be obligated to
acquire the Property notwithstanding any (i) defaults, breaches or other actions
by any tenants, service providers or similar third parties, and/or
(ii) allegations that Seller is in default under any agreements with such
tenants, service providers or third parties unless such Seller default clearly
exists, meets the materiality thresholds in the Agreement, has occurred after
October 15, 2008, is an intentional and willful default by Seller, and is not
related to matters raised in prior Acceptable Estoppels or for which Seller has
previously provided Buyer a credit against or reduction of the Purchase Price.
7. Leasing Commissions. Buyer and Seller agree that Schedule II to the Second
Amendment, consisting of the list of Prospects (as defined in the Second
Amendment) with whom Seller’s Leasing Agent (as defined in the Second Amendment)
has been negotiating for new leases and lease amendments for the Property, shall
be updated as of the Closing Date to include any additional parties with whom
Seller’s Leasing Agent has been actively negotiating for new leases and lease
renewals for the Property.
8. Assignment. Buyer and Original Buyer acknowledge and agree that Original
Buyer is jointly and severally liable with Buyer for Buyer’s obligations under
the Agreement (as amended hereby). Each of Buyer and Original Buyer represents
and warrants to Seller that Buyer constitutes a “Permitted Assignee” under the
provisions of Section 15.2 of the Agreement and covenants that Buyer will remain
a Permitted Assignee through to the Closing. Original Buyer hereby joins in the
execution of this Amendment to acknowledge its agreement with the provisions of
this Amendment.
9. Full Force and Effect. Each party acknowledges that to its knowledge as of
the date of this Amendment there are no defaults on the part of the other party
which would entitle it to fail to close or to be entitled to a further
adjustment of the Purchase Price. The Agreement, as supplemented and amended by
this Amendment, remains in all respects in full force and effect. In the event
of a conflict between the provisions of the Agreement and the provisions of this
Amendment, the provisions of this Amendment shall be controlling. Additionally,
all references in the Agreement or this Amendment to the Agreement (including
references to “herein” or “therein”) shall mean and refer to the Agreement as
modified hereby.
10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which, taken together,
shall constitute one and the same instrument.
[Signature Page Follows]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

              BUYER:   YPI 180 N. LaSalle Owner, LLC, a Delaware limited
liability company    
 
           
 
  By:   [s] Zaya S. Younan
 
            Name: Zaya S. Younan             Title:   President    
 
            SELLER:   180 N. LASALLE II, L.L.C., a Delaware limited
liability company    
 
           
 
  By:   180 N. LaSalle Holdings, L.L.C.,    
 
      a Delaware limited liability company,
its sole member    

             
 
  By:   PGRT Equity II LLC, a Delaware
limited liability company, its administrative
member    

             
 
  By:   Prime Group Realty, L.P.,
a Delaware limited partnership,
its sole member    

             
 
  By:   Prime Group Realty Trust,
a Maryland real estate
investment trust, its
sole general partner    

           
 
  By:   [s] James F. Hoffman
 
       
 
      Name:  James F. Hoffman
 
      Title: Executive Vice President, General Counsel and Secretary

 

4



--------------------------------------------------------------------------------



 



JOINDER
Younan Properties, Inc. hereby joins in the execution of this Fourth Amendment
to Purchase and Sale Agreement to acknowledge its agreement with the provisions
thereof.
Dated: October 15, 2008

            YOUNAN PROPERTIES, INC.,
a California corporation
      By:   [s] Zaya S. Younan           Name: Zaya S. Younan         
Title:   President     

 

5